NOT FOR PUBLICATION                        FILED
                         UNITED STATES COURT OF APPEALS                  DEC 16 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


BAOYAN ZHOU,                                       No. 13-70264

           Petitioner,                             Agency No. A088-569-511

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

           Respondent.

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                              Submitted December 9, 2014**

Before:         WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Baoyan Zhou, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Zhou’s testimony and documents regarding both

the chronology of events in her departure from China and the nature of the

“guarantee” document the police had her sign during her detention. See id. at 1048

(adverse credibility determination was reasonable under the “totality of

circumstances”). Zhou’s explanations do not compel a contrary result, see Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000), and we reject Zhou’s contention that her

documentary evidence rehabilitates her testimony, see Garcia v. Holder, 749 F.3d

785, 791 (9th Cir. 2014) (documents not sufficient to rehabilitate testimony).

Further, we reject Zhou’s contentions that the IJ’s credibility analysis was

incomplete or insufficient. Thus, in the absence of credible testimony, Zhou’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Finally, Zhou’s CAT claim fails because it is based on the same evidence the

agency found not credible, and she does not point to any other evidence that

compels the conclusion that it is more likely than not she would be tortured by or

with the acquiescence of the government if returned to China. See id. at 1156-57.


                                          2
PETITION FOR REVIEW DENIED.




                       3